ARNOLD, Chief Judge.
The parties have presented several issues for our review. This matter is moot, however, and we cannot address the issues before *167us. Generally, a court will not decide a moot case and state court mootness doctrine “represents a form of judicial restraint.” In re Peoples, 296 N.C. 109, 147, 250 S.E.2d 890, 912 (1978), cert. denied, Peoples v. Judicial Standards Commission of North Carolina, 442 U.S. 929 (1979). Our Supreme Court has stated that
[wjhenever, during the course of litigation it develops that the relief sought has been granted or that the questions originally in controversy between the parties are no longer at issue, the case should be dismissed, for courts will not entertain or proceed with a cause merely to determine abstract propositions of law.
... If the issues before a court or administrative body become moot at any time during the course of the proceedings, the usual response should be to dismiss the action.
Id. at 147-148, 250 S.E.2d at 912 (citations omitted). An exception to this doctrine exists, however, when the matter is “capable of repetition, yet evading review.” Crumpler v. Thornburg, 92 N.C. App. 719, 723, 375 S.E.2d 708, 711, disc. review denied, 324 N.C. 543, 380 S.E.2d 770 (1989). We do not believe the exception is applicable in this case.
We recognize that our decision effectively blocks almost all appeals to this Court under G.S. § 115C-431 and that any appeal of a disputed budget for a particular year will likely be moot by the time it reaches this Court. The budgetary process requires the harmonious cooperation of both entities each year to provide for the financial well-being of Cumberland County schools. Protracted litigation will only impede this process. Solutions which provide a reasonable and practical dispute resolution method must be developed. The current procedure is unworkable and impractical. A procedure which provides for an expedited review of budget disputes and which terminates on a local level, without entangling the cumbersome machinery of the appellate courts, would be preferable. Our General Assembly, however, is the only body capable of providing these solutions.
For the reasons set forth above, this appeal is
Dismissed.
Judges WELLS and JOHNSON concur.